DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 7/7/2021 has been entered.  Claims 1-2 and 4-5 remain pending in the present application.
Allowable Subject Matter
Claims 1-2 and 4-5 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: In the Final Office Action dated 5/13/2021, the Examiner rejected claims 1-2 and 4-5 under 35 USC 112(b) as being indefinite.  The Applicant has amended the claims to overcome these issues to put the claims in condition for allowance.  Re. the substance of the claims, as set forth in the Final Office Action dated 5/13/2021, Applicant’s arguments submitted 5/4/2021 were considered and persuasive in overcoming the closest prior art of record (Enokijima US 8967584, Couasnon US 10723244, Ferenc US 10144310 and Geiges US 9751430).  Therefore, it is the Examiner’s position that the claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171.  The examiner can normally be reached on Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632